Citation Nr: 0533250	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  98-08 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to convalescent benefits, pursuant to 38 
C.F.R. § 4.30, after January 31, 1998.

2.  Entitlement to an evaluation greater than 30 percent for 
degenerative arthritis of the left shoulder.

3.  Entitlement to a compensable evaluation for left elbow 
osteoarthritis.

4.  Entitlement to an evaluation greater than 10 percent for 
postoperative residuals of a pilonidal cyst.

5.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from January 1969 to October 
1970.

This case comes to the Board of Veterans' Appeals (Board) 
from decisions of the Baltimore, Maryland, Regional Office 
(RO).  Specifically, a September 1997 decision granted 
convalescent benefits pursuant to 38 C.F.R. § 4.30, effective 
June 26, 1997.  The veteran disagreed with the effective 
date.  A July 1998 decision denied entitlement to TDIU, an 
evaluation greater than 10 percent for a pilonidal cyst, and 
convalescent benefits beyond January 31, 1998.  The veteran 
disagreed. An October 2001 decision increased to 30 percent 
the evaluation for degenerative arthritis of the left 
shoulder, but the veteran disagreed with the evaluation.  
Finally, a May 2002 decision granted service connection for 
osteoarthritis of the left elbow due to the left shoulder 
disability. The veteran appealed the assigned noncompensable 
evaluation.

The Board remanded this case in December 2003 for additional 
development.  The case has now been returned for 
adjudication.  



FINDINGS OF FACT

1.  Absent evidence of ankylosis degenerative arthritis of 
the left shoulder is currently assigned the maximum schedular 
rating.

2.  Degenerative arthritis of the left shoulder is not 
manifested by frequent hospitalization, and it does not cause 
a marked interference with employment.  

3.  Osteoarthritis of the left elbow is primarily manifested 
by objective evidence of painful motion.  Left forearm 
flexion is not limited to 90 degrees, and extension is not 
limited to 75 degrees.  

4.  The residuals of a recurrent pilonidal cyst are 
manifested by a tender superficial scar that is productive of 
pain on objective demonstration, but is not disfiguring, 
poorly nourished, unstable or ulcerated, and does not result 
in any limitation of function.

4.  The medical evidence shows that the veteran's pilonidal 
cyst scar is superficial and does not approximate, or more 
nearly approximate, covering an area exceeding 12 square 
inches (77 square centimeters).

5.  A temporary total rating was assigned under 38 C.F.R. § 
4.30 for the period from 
June 26, 1997, through January 31, 1998, based on surgical 
treatment of pilonidal cyst.  

6.  Convalescence required following surgical treatment of 
the pilonidal cyst beyond January 31, 1998, is not shown.

7.  The veteran has the following service-connected 
disabilities: degenerative arthritis of the left shoulder, 
evaluated as 30 percent disabling; a right shoulder 
disability evaluated as 10 percent disabling; left elbow 
ostearthritis, evaluated as 10 percent disabling; 
postoperative residuals of a pilonidal cyst, evaluated as 10 
percent disabling; and residuals of a right little finger 
fracture, and right maxillary sinusitis, each evaluated as 
noncompensable; the combined rating for the service-connected 
disabilities is 50 percent.

8.  The veteran has a high school education.  He has had 
occupational experience as a dishwasher and handyman, and he 
variously reported last working full-time in 1995 to 1997.
  
9.  The evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities alone.   


CONCLUSIONS OF LAW

1.  The schedular and extraschedular criteria for a 
disability evaluation in excess of 30 percent for left 
shoulder degenerative arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-
5003, 5201 (2005).   

2.  The criteria for a 10 percent evaluation for 
osteoarthritis of the left elbow have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5206, 5207 
(2005).   

3.  The criteria for an evaluation in excess of 10 percent 
for a pilonidal cyst have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 7806 
(2001); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.20, 4.118, Diagnostic Codes 7806 (2005).

4.  The criteria for entitlement to an extension of a 
temporary total evaluation under 38 C.F.R. § 4.30 for 
convalescence following surgery after January 31, 1998, have 
not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.30 (2005).   

5.  The criteria for entitlement to TDIU have not been met. 
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.340, 3.341, 4.16 (2005).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS                                                                                                                                                             

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in a May 2004 
letter amongst other documents fulfills the requirements set 
forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the appellant to submit all pertinent evidence in his 
possession.  Finally, VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

I.  Increased Rating Claims.   Disability evaluations are 
determined by the application of the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).  Further, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
they constitute the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).

Degenerative arthritis of the left shoulder and left elbow.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations 
require that a finding of dysfunction due to pain must be 
supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The RO has assigned the veteran's left shoulder degenerative 
arthritis a 30 percent disability rating pursuant to 
Diagnostic Code 5201 which is used in rating limitation of 
motion of the arm.  This is the maximum rating under this 
code. 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Diagnostic Code 5200 which is used in rating ankylosis of the 
scapulohumeral joint provides a 40 percent evaluation when 
unfavorable abduction of the minor arm is limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5200 (2005).  Absent objective evidence of ankylosis there is 
no higher evaluation available for the left shoulder 
degenerative arthritis.

The veteran's osteoarthritis of the left elbow is evaluated 
under 38 C.F.R. § 4.71a Diagnostic Code (DC) 5206 for 
limitation of flexion of the forearm.  Under this code 
flexion that is limited to 100 percent is evaluated as 10 
percent disabling, and flexion that is limited to 110 degrees 
is evaluated as noncompensable.  38 C.F.R. § 4.71a, Code 
5206.

The rating code for limitation of extension of the forearm is 
also for consideration. Extension that is limited to 45 
degrees is evaluated as 10 percent for each arm. 38 C.F.R. § 
4.71a, Code 5207.  

Flexion that is limited to 100 degrees, and extension that is 
limited to 45 degrees is evaluated as 20 percent disabling 
for either arm under 38 C.F.R. § 4.71a, Code 5208.  

The veteran is seeking increased disability ratings for his 
arthritis of the left shoulder and left elbow.  A review of 
the veteran's military records reveals that he is right 
handed.  Accordingly his left elbow and shoulder disabilities 
involve his minor extremity.  

A March 1971 RO decision granted service connection for post 
operative residuals of a dislocated left shoulder and 
assigned a noncompensable evaluation.  By rating action in 
November 1996 the rating was increased to 20 percent.  

At a February 2001 VA examination, the veteran related that 
he had been self employed remodeling homes.  Since 1995, the 
pain and stiffness in his left shoulder reportedly had been 
so great that he had been unable to work.  He was seen at the 
VAMC in May 2000 by an orthopedic surgeon.  X-rays revealed 
significant arthritic changes.  Motion was noted to be 
severely restricted and the veteran received a steroid 
injection.  The examiner noted that at present the veteran 
complained of constant left shoulder pain that was aggravated 
with movement.  The veteran reported that the left shoulder 
was markedly weaker than the right, that lifting any weight 
was painful, that he had occasional swelling in the left 
anterior shoulder, as and that periods of flare-ups lasted 4 
to 5 hours.  Flare-ups reportedly responded to medications, 
and he reported having flare-ups on average 2-3 times a week.  

On physical examination, there was no evidence of left 
shoulder ankylosis.  The joint was able to move in forward 
flexion to 60 degrees, to abduct to 50 degrees, rotate 
internally to 30 degrees, and rotate externally to 40 
degrees.  A radiology report revealed severe degenerative 
changes of the left shoulder with cystic changes in the head 
associated with degenerative changes.  The diagnosis was post 
operative residuals of a recurrent dislocation of the left 
shoulder, with severe degenerative arthritis and limitation 
of motion.

At an April 2002 VA examination, the veteran reported that 
his left shoulder condition had gotten worse in the last 
year.  He reported constant pain, and some swelling, 
stiffness, and weakness.  Precipitating factors included 
lifting and working around the house.  The left elbow was 
also reportedly painful.

On physical examination, manipulation of the shoulder was 
painful. The muscles over the shoulders were bilaterally 
symmetrical with no gross evidence of muscle loss.  There was 
some muscle loss in the left biceps and triceps, secondary to 
the lack of use.  Left shoulder motion was forward flexion to 
50 degrees, abduction to 50, internal rotation to 30 degrees, 
and external rotation to 40 degrees.  Left elbow motion 
studies revealed flexion and extension to 145 degrees without 
pain.  Exercise did not result in a change left shoulder or 
left elbow motion.  X-rays revealed possible mild 
osteoarthritis of the left elbow, and severe degenerative 
joint disease in the glenohumeral compartment of the left 
shoulder. The diagnoses were post operative residuals of 
recurring left shoulder dislocation with severe degenerative 
arthritis and limitation of motion; and, mild osteoarthritis 
of the left elbow with normal motion.  

At a November 2002 VA examination study of left shoulder 
motion did not reveal evidence of ankylosis.  The diagnosis 
was severe degenerative arthritis, left shoulder.

At a March 2003 VA examination, the veteran claimed that in 
the last four to five years he has had intermittent pain of 
the left elbow.  The intensity was 5/10 during flare-ups.  
Examination revealed no left elbow swelling, deformity, or 
tenderness.  Flexion was to 145 degrees, and pronation and 
supination were to 80 degrees.  After exercise of the left 
elbow flexion was only to 135 degrees, and mild to moderate 
pain was noted.  The diagnosis was left elbow pain with 
normal x-ray.

The file contains extensive VA treatment records for several 
disabilities including the service connected left shoulder 
and elbow disorders.  There does not appear to be any 
outstanding medical evidence which need to be obtained.

Analysis.  The assigned 30 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 is the maximum schedular 
evaluation absent evidence of ankylosis.  As there is no 
evidence of left shoulder ankylosis, an increased evaluation 
is not in order.  Therefore, a rating for left shoulder 
arthritis in excess of 30 percent cannot be assigned.  Even 
with due consideration of 38 C.F.R. §§  4.40 and 4.59 and 
DeLuca, the Board finds that the veteran's left shoulder 
disability is properly rated as 30 percent.  In this regard, 
it must be recalled that the assignment of a compensable 
rating in itself is an acknowledgement that the disorder 
affects his capabilities. VanHoose v. Brown, 4 Vet. App. 361 
(1993).

The Board is required to considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Extra-schedular Consideration.  The Board has considered the 
issue of whether the veteran's degenerative arthritis of the 
left shoulder presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards, and to warrant a referral to the 
appropriate officials for consideration of an extraschedular 
rating.  See 38 C.F.R. § 3.321(b)(1).  In the opinion of the 
Board the evidence does not show that left shoulder 
degenerative arthritis markedly interferes with employment.  
The disorder has not required frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. §§ 3.321(b)(1) are not met.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
veteran's degenerative arthritis of the left shoulder does 
not warrant an increased rating.

Regarding the left elbow disability, the findings do not 
reveal limitation of motion of the forearm to any compensable 
degree.  The evidence does reveal objective evidence of 
painful motion as well as evidence of arthritis.  Painful 
motion due to arthritis is deemed to be limitation of motion 
and is entitled to a minimum rating of 10 percent per joint, 
even if there is no actual limitation of motion.  Lichtenfels 
v. Derwinski, 1 Vet. App. 484 (1991).  In this case, there is 
painful motion evidenced by the visible behavior of appellant 
on examination.  The Board accordingly finds that a 10 
percent evaluation is  warranted for left elbow arthritis.  

Pilonidal cyst.  

The Board notes that the schedular criteria by which 
dermatological disorders are rated changed during the 
pendency of his appeal.  See 67 Fed. Reg. 49590-49599 (July 
31, 2002) (effective August 30, 2002) now codified at 38 
C.F.R. § 4.118 (2005).  Since these changes in law occurred 
while the appeal was pending, the Board must apply the old 
regulation only to the period prior to the effective date of 
the new regulation, and the new regulation only to the period 
following the effective date of the regulation. Kuzma v. 
Principi, 341 F.3d 1327 (Fed.Cir. 2003).

A March 1971 rating decision granted service connection for a 
healed pilonidal abscess and assigned a noncompensable 
evaluation.  Over the years, the pilonidal abscess, also 
referred to in the file as a pilonidal cyst, pilonidal sinus, 
or fissure, periodically recurred and required 
hospitalization and surgical treatment.  After such 
admissions, the veteran was assigned temporary total 
disability for convalescence benefits pursuant to 38 C.F.R. § 
4.30.  The most recently assigned temporary total rating was 
from June 26, 1997, to February 1, 1998.

At a July 1998 VA physical examination, the veteran noted 
that he had undergone a total of 11 surgeries for a pilonidal 
cyst.  He reported continued drainage since the last surgery 
in June 1997.  Walking and sitting was reportedly difficult 
due to excess drainage and severe pain.  He reportedly had to 
lie on his side to get some rest, and wore heavy dressings to 
keep the cyst clean.  After bowel movements he reported 
difficulty wiping himself and usually took three sitz baths 
daily.  He claimed that he could not lift heavy objects due 
to strain and pain in the sore area and he stated that he 
could walk a maximum of four blocks and climb six steps at a 
time.  On clinical examination the pilonidal cyst area showed 
multiple scars measuring from 3 to 7 centimeters in the 
sacral area.  There were four sinus tract openings in the 
site of previously excised pilonidal cysts.  The surrounding 
skin tissue was inflamed and painful on manipulation.  With 
pressure over the soft tissue next to the sinus tract, some 
whitish drainage from the sinus tract was noted.  There was 
no evidence of internal or external hemorrhoids, and the 
prostate was soft, smooth, and small with no tenderness 
noted.  The rectal wall was soft and showed no tenderness.  
There was no present evidence of an abscess formation.  He 
was not currently taking any medications for the condition.  
The diagnosis was a recurrent pilonidal cyst, acute, 
symptomatic.

A November 2002 VA examination of the pilonidal cyst revealed 
severe scarring over the sacral coccyx area due to previous 
surgeries.  There was no evidence of an open cyst, open 
wound, inflammation, or infection.  Manipulation of the scar 
was painful.  No evidence of any impairment due to the cysts 
was otherwise reported.  The diagnosis was a chronic 
recurring pilonidal cyst, status post multiple surgeries, no 
evidence of inflammation, or drainage at that time.

The file contains extensive treatment records for several 
conditions including the pilonidal cyst.  While periodic 
drainage has been noted since June 1997 the evidence does not 
show that the cyst is productive of any additional functional 
disability of the sacral coccyx area subsequent to the 1997 
surgery.  An August 2004 VA clinical notation reveals 
drainage from the pilonidal cyst as well as some discomfort 
in the area, but no further disability was noted or found.    

Analysis.  Following a careful review of the medical and lay 
evidence, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's residuals of 
a pilonidal cyst warrants an increased rating under either 
the former or the revised dermatological criteria.  

The veteran's residuals of a pilonidal cyst have been 
evaluated as 10 percent disabling.  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002) a maximum 10 percent evaluation 
was warranted for a superficial scar that was poorly 
nourished, with repeated ulcerations.  Under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002), a maximum 10 percent 
evaluation was warranted for a superficial scar that was 
tender and painful on objective demonstration.  The 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002) 
provided that the disability was to be rated based upon the 
limitation of function of the part affected.  

The RO had rated the pilonidal cyst under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002) which provided that the 
disability was to be rated based upon exfoliation, exudation, 
or itching, if involving an exposed or extensive area.  The 
cyst does not involve an exposed or extensive area.   As 
such, there is no basis for an evaluation in excess of 10 
percent under the former rating criteria.

The Board finds that the veteran's residuals of a pilonidal 
cyst is now most appropriately evaluated under revised 
Diagnostic Code 7804, which provides for a maximum 10 percent 
evaluation for a superficial scar that is tender and painful 
on examination, which this was when evaluated in November 
2002.  

The veteran's scars could also be evaluated under revised 
Diagnostic Code 7802.  That code provides that scars which 
are superficial and do not cause limited motion, warrant a 10 
percent rating only if they measure an area or areas of 144 
square inches (929 sq. cm.). 38 C.F.R. § 4.118, Diagnostic 
Code 7802 (2005).  

Hence, because the veteran's scar does not even satisfy the 
criteria for a 10 percent rating under this code, a higher 
rating is not warranted.  In any event, the 10 percent 
evaluation is the maximum one available under that code.  
Further, a higher 
rating under Diagnostic Code 7805 is not warranted because 
the scar has been shown to result in no limitation of 
coccygeal sacral function.  Because the scar is not unstable, 
evaluation under the revised Diagnostic Code 7803 is not 
appropriate.  Finally, because the scar is superficial, a 
higher rating under 38 C.F.R. § 4.118, Diagnostic Code 7801 
(2005) is not appropriate.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extraschedular basis.  
In this regard, the Board notes that there is no showing that 
the disability under consideration has resulted in marked 
interference with employment i.e., beyond that contemplated 
in the assigned 10 percent evaluation.  In addition, there is 
no showing that the veteran's current residuals of a 
pilonidal 
cyst have necessitated frequent periods of hospitalization, 
or that the disability has otherwise rendered impractical the 
application of the regular schedular standards.  VAMC medical 
evidence of record does not show treatment for the pilonidal 
cyst from October 1998 through October 2004 other than 
occasional drainage of the cyst.  In the absence of evidence 
of such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.
 
II.  Entitlement to a Total Rating.  VA will grant a total 
evaluation for compensation purposes based on unemployability 
when the evidence shows that the veteran is precluded from 
obtaining or maintaining any gainful employment consistent 
with his education and occupational experience, by reason of 
his service-connected disabilities.  38 C.F.R. §§ 3.340, 
3.341, and 4.16 (2005). 

In determining whether the veteran is entitled to a total 
disability rating based on individual unemployability, 
neither his nonservice-connected disabilities nor his age may 
be considered. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Under 38 C.F.R. § 4.16(a), specific schedule standards must 
be met in order to warrant the award of a total disability 
rating based on individual unemployability due to service- 
connected disabilities.  Those criteria are as follows:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantial gainful occupation 
as a result of his service-connected 
disabilities; provided that if there is 
only one disability, that disability 
shall be rated at 60 percent or more, and 
that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more 

In this case, the veteran is scheduled for: degenerative 
arthritis of the left shoulder, rated as 30 percent 
disabling; a right shoulder disability, rated as 10 percent 
disabling; postoperative residuals of a pilonidal cyst, rated 
as 10 percent disabling; osteoarthritis of the left elbow, 
rated as 10 percent disabling; and for residuals of a right 
little finger fracture, and right maxillary sinusitis, each 
rated as noncompensable.  The veteran's combined service- 
connected disability evaluation is 50 percent.  Accordingly, 
he does not meet the minimum standards required for a total 
rating based on individual unemployability due to service- 
connected disabilities under 38 C.F.R. § 4.16(a).  The 
veteran does not have one service-connected disability rated 
at 60 percent or more or sufficient additional disability to 
bring the combined rating to 70 percent or more.  
Accordingly, the veteran's case must fail under 38 C.F.R. § 
4.16(a).

Under 38 C.F.R. § 4.17(b), it is the established policy of 
the VA that all veterans who are unable to secure and follow 
a substantial gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of their service-connected disabilities, but who fail 
to meet the percentage standards set forth in paragraph (a) 
of this section.  Under 38 C.F.R. § 4.17(b), the rating board 
will include a full statement as to the veteran's service- 
connected disabilities, employment history, educational and 
vocational attainment and all factors having a bearing on 
this issue.

In this case, it is the finding of the Board that the veteran 
is not unemployable due to his service-connected disorders.  
A detailed review of the post service treatment records 
clearly indicates numerous nonservice-connected disorders 
including, but not limited to, interstitial pulmonary 
disease, pes planus, diabetes, cardiopulmonary disease, 
peripheral neuropathy, right hip bursitis, gastrointestinal 
reflux disease, vertigo, back pain, allergic rhinitis, and 
cellulitis.  The Board finds further that the post service 
medical records are against finding that he is unemployed due 
to his service-connected disorders alone.  

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.  In this case, the veteran has 
variously indicated that he has been unemployed since 1995, 
1996, or 1997 due to his service-connected disabilities.  

While his service-connected disabilities may interfere with 
some types of work they do not prevent him from obtaining 
work.  As stated by the Court itself, the record must reflect 
some factor that takes a particular case outside the norm in 
order for a claim for individual unemployability benefits to 
prevail. Van Hoose, 4 Vet. App. at 363.  The fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough. Id.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.

The Board must consider the effects of the veteran's service- 
connected disabilities in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  The critical issue before the Board 
at this time is whether the veteran is unable to work due to 
his service-connected disabilities with a combined rating of 
only 50 percent, and here, the evidence is against finding 
that the service connected disorders alone preclude 
substantially gainful employment.  

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under 
38 C.F.R. § 4.16(b) by referral to the Director of the 
Compensation and Pension Service.  However, unlike Bowling, 
the veteran has not submitted any competent evidence of 
unemployability based on the current service connected 
disabilities alone.  

III.  Temporary Total Disability Evaluation.  The veteran 
contends that he is entitlement to an extension of a 
temporary total evaluation under 38 C.F.R. § 4.30 beyond 
January 31, 1998, for convalescence following surgery of his 
service-connected pilonidal cyst.

A temporary total rating was assigned under 38 C.F.R. § 4.30 
for the period from June 26,1997, until January 31, 1998, 
based on surgical treatment of the pilonidal cyst requiring 
convalescence.  In this case, objective medical evidence 
indicating the need for additional convalescence following 
this surgery is not shown.   The criteria for an extension of 
a temporary total evaluation under 38 C.F.R. § 4.30 for 
convalescence following pilonidal cyst surgery have not been 
met.  38 U.S.C.A. §§ 5107, 5104 (West 2002); 38 C.F.R. § 4.30 
(2005).

The veteran underwent a pilonidal cystectomy at the VAMC 
Martinsburg, West Virginia on June 26, 1997.  In a September 
1997 rating action, the RO granted a temporary total (100 
percent) evaluation under 38 C.F.R. § 4.30 for a period of 
convalescence from June 26, 1997, until September 1, 1997.  
This was subsequently extended to October 1, 1997, by an 
October 1997 rating action; to January 1, 1998, by a January 
1998 rating action; and, to January 31, 1998 by a July 1998 
rating action.  Thereafter, the RO restored the original 10 
percent evaluation.

The veteran has submitted no specific medical evidence to 
support his conclusion that he was entitled to additional 
convalescence after this time period expired.  In a VA 
medical notation in December 1997 the examiner extended the 
convalescence to January 20, 1998 as the cyst had not yet 
healed.  In a January 20, 1998 medical notation, it was noted 
the cyst was healed although it should be watched for signs 
of infection.

A July 1998 VA examination noted no evidence of abscess 
formation, and did not indicate a need for any additional 
convalescence.  No other competent evidence has been 
submitted showing a medical basis for continued 
convalescence.  The Board must find that this VA examination 
provides negative evidence against the veteran's claim that 
an extension of his temporary total disability evaluation 
should have been granted.  The veteran has supplied no 
medical evidence to support his conclusion that he was 
entitled to a greater convalescence period.

Under applicable criteria, a total disability rating will be 
assigned, effective from the date of a hospital admission and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge, if the 
hospital treatment of a service-connected disability resulted 
in, amongst other requirements, surgery necessitating at 
least one month of convalescence. 38 C.F.R. § 4.30(a).

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provision of 38 C.F.R. § 4.30. Seals v. Brown, 8 Vet. App. 
291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home recovery.

Here the Board has considered the veteran's contentions that 
additional convalescence was required beyond January 31, 
1998, because he continued to experience severe difficulties.  
However, the veteran's claim has limited merit because he has 
presented no medical evidence to support his contention.  
Based on the foregoing, the Board finds there is simply no 
legal basis to extend the temporary total evaluation.  A 
total rating based on convalescence is not appropriate simply 
on the basis that the underlying disability continues to be 
symptomatic, or becomes worse, following his surgery.  The 
appropriate schedular rating is intended to cover the 
situation.  Consequently, there is no legal basis for 
providing the benefits the veteran seeks.  Hence, an 
extension of a temporary total evaluation is not warranted.


ORDER

Entitlement to a rating in excess of 30 percent for 
degenerative arthritis of the left shoulder is denied.

Entitlement to a 10 percent rating for osteoarthritis of the 
left elbow is granted subject to the law and regulations 
governing the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for residuals 
of a pilonidal cyst is denied.

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU) 
is denied.

Entitlement to convalescent benefits, pursuant to 38 C.F.R. § 
4.30, after January 31, 1998 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


